Order filed November 9,
2012
 
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-12-00323-CV 
                                                    __________
 
      IN RE LIONEL ZAPATA
AND L&O XTREME HAULING, LLC
 

 
                                    Original
Mandamus Proceeding
 
 
 
                                                                     O
R D E R 
            We
previously granted the motion for emergency stay that was filed by relators,
Lionel Zapata and L&O Xtreme Hauling, LLC, and we entered an order staying
all proceedings in the trial court pending our disposition of relators’
petition for writ of mandamus.  We have now denied the petition for writ of
mandamus by docket entry.  Therefore, the stay of the trial court proceedings
that was imposed by this court’s order of October 22, 2012, is hereby lifted. 
Real parties in interest included a motion for sanctions in their response to
the petition for writ of mandamus.  The motion for sanctions is hereby denied.
            It
is so ordered on November 9, 2012.     
            
                                                                                                PER
CURIAM